Citation Nr: 0944441
Decision Date: 11/20/09	Archive Date: 01/05/10

Citation Nr: 0944441	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-06 587	)	DATE NOV 20 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for posttraumatic stress disorder.

2.  Entitlement to service connection for fatty liver 
disease, to include as secondary to Agent Orange exposure and 
service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to October 
1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  The Veteran's case comes from the VA 
Regional Office in Boston, Massachusetts (RO).

In a February 2008 decision, the Board partially granted the 
posttraumatic stress disorder (PTSD) claim on appeal by 
assigning an initial evaluation of 70 percent.  An evaluation 
in excess of 70 PTSD, and the claim of entitlement to service 
connection for fatty liver disease, were denied.  With 
respect to the issues which were denied, the Veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  Based on a September 2009 Joint 
Motion for Remand (Joint Motion), the Court remanded this 
appeal in September 2009 for development in compliance with 
the Joint Motion.

The issue of entitlement to service connection for fatty 
liver disease, to include as secondary to Agent Orange 
exposure and service-connected diabetes mellitus, type II, is 
addressed in the Remand portion of the decision below and is 
remanded to the Department of Veterans Affairs Regional 
Office.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded the Board's decision in these matters.  With respect 
to the PTSD claim, the Joint Motion found that the Board did 
not address whether referral for an extraschedular evaluation 
was warranted under 38 C.F.R. § 3.321(b) (2009).  With 
respect to the fatty liver disease claim, the Joint Motion 
found that the Veteran was not provided with an adequate 
medical examination.  Accordingly, in order to prevent 
prejudice to the Veteran, the parts of the January 2009 
decision of the Board which denied entitlement to an initial 
evaluation in excess of 70 percent for PTSD and entitlement 
to service connection for fatty liver disease must be 
vacated, and a new decision will be entered as if the January 
2009 decision by the Board had not adjudicated those issues.

FINDING OF FACT

The medical evidence of record shows that the PTSD was 
initially manifested by sleep impairment, anxiety, 
depression, intrusive recollections, nightmares, flashbacks, 
impaired impulse control, hypervigilance, and severe 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's PTSD claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, letters dated in May 2005 and June 2005 
satisfied the duty to notify provisions.  Additional letters 
were also provided to the Veteran in May 2006, after which 
the claims were readjudicated, and August 2008.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Veteran's service treatment records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  A VA fee-based examination was provided to 
the Veteran in connection with his claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the Veteran's PTSD claim, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for PTSD.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for PTSD was granted by a March 2006 
rating decision and a 50 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
April 8, 2005.  Subsequently, a January 2009 Board decision 
awarded a 70 percent initial evaluation.

In a December 2005 VA fee-based psychiatric evaluation 
report, the Veteran complained of nightmares, flashbacks, and 
disturbing memories of Vietnam and military service.  On 
mental status examination, the Veteran was causally dressed 
and properly groomed.  His thought processes were well 
organized.  The Veteran "reacted with intense fear and 
anger" to higher authority figures due to their ability to 
place others' lives in danger.  He reported recurrent 
recollections, recurrent nightmares, and sometimes 
re-experiencing traumatic events.  The report stated that 
"[t]he nature of [the Veteran's] job provided him to be 
alone, as he could not have dealt with other people."  The 
Veteran reported sadness and depression, but denied suicidal 
and homicidal ideation.  The Veteran had no history of 
obsessive thoughts or compulsive rituals.  He had some 
insight into his PTSD symptoms and his general fund of 
knowledge was good.  The Veteran had low self-esteem and 
sleep impairment.  The diagnosis was PTSD.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
50, which contemplates serious symptoms, such as suicidal 
ideation, severe obsessional rituals and frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning, such as no friends and 
inability to keep a job.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

In a May 2006 VA outpatient mental health report, the Veteran 
complained of nightmares, sweating, flashbacks, avoiding 
crowds, trust issues, irritability, exaggerated startle 
reflex, and problems with relationships and authority 
figures.  He reported a recent exaggeration of symptoms due 
to the paperwork required to file a VA claim.  On mental 
status examination, the Veteran was alert, oriented, and had 
good eye contact.  His mood was anxious, with guarding at 
first.  He denied suicidal and homicidal ideation, though he 
reported a previous suicide attempt in the early 1970s.  His 
speech was logical and goal-directed.  The examiner assigned 
a GAF score of 45, which contemplates serious symptoms.  Id.

In a June 2006 VA outpatient psychiatry report, the Veteran 
reported having a problem with uniforms.  He stated that he 
did not like to wear his Post Office uniform and only agreed 
to wear the shirt, not the pants.  The Veteran appeared 
pleasant and cooperative.  He was alert and oriented to time, 
place, and person.  The Veteran denied suicidal or homicidal 
ideation.  He reported that he worked full time at the Post 
Office, where he had been employed for the previous 20 years.  
The Veteran complained of intermittent nightmares and 
depression.  The assessment stated that the Veteran was not 
an apparent danger to himself or others and was neat and 
clean.  His mood and affect were mildly anxious and 
dysphoric, but non-psychotic.  The Veteran was very 
functional, driven, and goal oriented.  He experienced stress 
at work due to the "people who are lazy and don't do 
anything."  The Veteran's judgment and insight appeared 
intact, there was no evidence of a thought disorder, and his 
speech was clear, concise, and goal directed.

In a July 2006 VA outpatient psychiatry report, the Veteran 
appeared pleasant and cooperative.  He was alert and oriented 
to time, place, and person.  The Veteran denied suicidal or 
homicidal ideation.  The Veteran continued to work at the 
Post Office and was planning a vacation with his girlfriend.  
The assessment stated that the Veteran was neat and clean.  
His mood and affect were overall appropriate to his thought 
content.  He was pleasant and non-psychotic.  There was no 
decompensation since the previous visit and the Veteran had a 
good sense of humor.  The Veteran's judgment and insight 
appeared intact, there was no evidence of a thought disorder, 
and his speech was clear, concise, and goal directed.

In an October 2006 VA outpatient psychology report stated 
that the Veteran reported nightmares and sleep disturbance.  
He reported few intrusive and upsetting daytime thoughts and 
images of Vietnam, particularly when working and occupying 
his mind.  The Veteran avoided crowds and sat with his back 
to the wall.

In a November 2006 VA outpatient psychology report, the 
Veteran reported that his work involved long drives and local 
drives.  The Veteran complained of nightmares about 1 to 2 
times per week which resulted in sleep impairment.  He 
reported intrusive thoughts.

In a January 2007 VA outpatient psychology report, the 
Veteran reported that he kept busy and worked a lot to keep 
his mind off of intrusive thoughts of his stressors.

An October 2008 letter from the United States Post Office 
stated that a review of the Veteran's attendance record from 
January 11, 2008 to October 16, 2008 showed that the Veteran 
had failed to be in regular attendance at his job.  The 
report showed that between these dates, the Veteran took 
unscheduled leave on 94 separate occasions for a total of 
716.23 hours of unscheduled leave, of which the vast majority 
were sick leave, in lieu of sick leave, or family medical 
leave; and 52.5 hours of scheduled sick leave.  In 2007, the 
Veteran took a total of 104 days of scheduled leave and 66 
days of unscheduled leave.  In 2006, the Veteran took a total 
of 103 days of scheduled leave and 106 days of unscheduled 
leave.

In an October 2008 statement from the Veteran's girlfriend, 
she reported that she had been with the Veteran for 26 years.  
She stated that they lived separately until 1999 because the 
Veteran had a lot of "sleeping issues" that he did not 
explain until she moved in.  The Veteran's girlfriend stated 
that after moving in, they had to sleep in separate beds due 
to the Veteran's nightmares.  She stated that the Veteran was 
afraid to go back to sleep and

calls in sick at his job at the US Postal 
Service, claiming [symptoms of a] back 
injury that occurred in 2006 [and] 2007 
so that he would not get fired.

His disposition has changed where he has 
a lot of "mood changes."  He will not 
attend any function where there is a 
crowd of people, such as weddings, 
funerals, wakes, family get togethers, 
fireworks displays, will not watch a war 
movie, news or read a newspaper.  Would 
not go to his "adopted" mother's 
funeral.

She stated that the Veteran could not remember names, was 
"very depressed quite often", and expressed suicidal 
ideation "many times."  The Veteran avoided "Asian" 
restaurants, people, and items.  She stated that the Veteran 
"finds fault with minor things, such as everything must be 
in its proper place" and it did not take much to start an 
argument.

In the transcript of an October 2008 hearing before the 
Board, the Veteran's representative stated that the Veteran's 
PTSD severely impacted his ability to work.  He stated that 
the Veteran experienced anxiety, depression, and could not 
"handle" other people.  The representative stated that the 
Veteran's PTSD symptoms had increased exponentially.  The 
Veteran stated that he slept in a separate room from his 
girlfriend due to the severity of his sleep disturbances.  He 
stated that he did not go out because there were too many 
people and had abandoned all his hobbies.  The Veteran stated 
that he thought about Vietnam every night.  He stated that 
his symptoms had increases in severity over the previous 4 to 
5 years, particularly the previous 1 to 2 years.  The Veteran 
stated that he left work early on multiple occasions due to 
fears of being confined.  He reported that he did not leave 
the house except for work and did not socialize with other 
people.  The Veteran stated that he did not interact with 
anyone other than his girlfriend.

A June 2009 letter from the Social Security Administration 
(SSA) stated that the Veteran had been found to be disabled 
for SSA purposes effective December 18, 2008.

An August 2009 letter from the Office of Personnel Management 
stated that the Veteran was found to be disabled for his 
position of employment due to PTSD, diabetes mellitus type 
II, and fatty liver disease.

A statement from the Veteran's supervisor received by VA in 
November 2009 stated that the supervisor had observed the 
Veteran's deteriorating psychiatric and physical condition 
for several years.  The statement reported that the 
supervisor believed that the working conditions at the 
Veteran's job caused an increasing amount of stress which 
were severe enough to make the Veteran "incapable of 
tolerating the people and conditions in his workplace."  The 
supervisor stated that the Veteran had missed hundreds of 
days of work due to his PTSD over the previous few years.

The Schedule provides that assignment of a 70 percent 
evaluation is warranted for PTSD with occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent disability evaluation is warranted for total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The medical evidence of record shows that the Veteran's PTSD 
was initially manifested by sleep impairment, anxiety, 
depression, intrusive recollections, nightmares, flashbacks, 
impaired impulse control, hypervigilance, and severe 
difficulty in establishing and maintaining effective work and 
social relationships.  Despite the Veteran's continued, long-
term employment, the evidence shows that he experienced 
severe difficulty with his occupation due to PTSD 
symptomatology.  He refused to wear the full United States 
Post Office uniform and had difficulty interacting with 
co-workers, particularly superiors.  In addition, the 
evidence of record shows that the Veteran missed an excessive 
amount of work due to his PTSD, totaling several hundred days 
of absences in less than a 3 year time period.  The vast 
majority of these absences are marked as sick or medical 
leave, and they continued with regularity until the Veteran 
eventually received a medical disability retirement from the 
United States Post Office.  As such, his steady employment of 
approximately 20 years is not indicative of an ability to 
maintain effective work relationships.  Furthermore, while 
the Veteran appears to retain a good relationship with his 
girlfriend, the evidence indicates that he has no other 
social relationships and engages in no other activities 
outside of the house.  This is substantiated by the Veteran's 
GAF scores of 50 and 45, both of which contemplate serious 
symptoms, such as serious impairment in social, occupations, 
or school functioning, such as no friends or inability to 
keep a job.  See DSM-IV, 46-47.

Applying the above criteria to the facts of the case, the 
medical evidence most closely approximates the criteria 
contemplated for a 70 percent initial evaluation under the 
provisions of Diagnostic Code 9411.  See 38 C.F.R. § 4.7 
(2009).  While the Veteran did not demonstrate several of the 
symptoms listed for a 70 percent evaluation, such as speech 
intermittently illogical, obscure or irrelevant, spatial 
disorientation, and neglect of personal appearance and 
hygiene, these are simply guidelines for determining whether 
the Veteran meets the dominant criteria.  The dominant 
criteria are occupational and social impairment, with 
deficiencies in most areas.  In this case, the evidence of 
record shows that the Veteran has severe occupational 
difficulties and almost total social impairment.  
Accordingly, based on all the evidence of record, the 
manifestations of the Veteran's PTSD most closely 
approximates the criteria contemplated for a 70 percent 
initial evaluation under the provisions of Diagnostic Code 
9411.

However, a rating in excess of 70 percent is not for 
assignment as the evidence of record does not show that the 
Veteran has ever had persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; and disorientation to time and place, memory loss 
for names of close relatives, own occupation, or own name.  
In this regard, it is emphasized that experiencing severe 
difficulty in maintaining employment is not sufficient for a 
100 percent evaluation for a psychiatric disorder.  The 
criteria, as laid out in the Schedule, clearly show that such 
an evaluation is warranted with symptoms of such a severe 
nature that the Veteran is almost totally disconnected from 
both society and, often, reality; being in a near-constant 
state of delusion and with significant cognitive 
deficiencies.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, the evidence of record shows that the 
Veteran has never met the criteria for a 100 percent 
evaluation at any time.  Accordingly, the 70 percent 
evaluation assigned herein reflects the degree of impairment 
shown since the date of the grant of service connection for 
the PTSD, and there is no basis for staged ratings with 
respect to this claim.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for PTSD inadequate.  The Veteran's PTSD 
was evaluated under to 38 C.F.R. § 4.130, Diagnostic Code 
9411, the criteria of which is found by the Board to 
specifically contemplate the Veteran's level of disability 
and symptomatology.  As noted above, the Veteran's PTSD is 
manifested by sleep impairment, anxiety, depression, 
intrusive recollections, nightmares, flashbacks, impaired 
impulse control, hypervigilance, and severe difficulty in 
establishing and maintaining effective work and social 
relationships.   When comparing this disability picture with 
the symptoms contemplated by the Schedule, the Board finds 
that the Veteran's symptoms are more than adequately 
contemplated by the disabilities rating for his PTSD.  A 
rating in excess of the currently assigned rating is provided 
for certain manifestations of PTSD, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Indeed, the medical evidence of record does not show 
that the Veteran experiences any of the criteria for a 100 
percent evaluation for PTSD.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The criteria for a 70 percent rating 
for the Veteran's PTSD more than reasonably describe the 
Veteran's disability level and symptomatology and, therefore, 
the currently assigned schedular evaluation is adequate and 
no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996); see also 38 C.F.R. § 4.130, Diagnostic Code 
9411.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
100 percent evaluation, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey, 
7 Vet. App. at 208 (the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria).


ORDER

The parts of the January 23, 2009 decision of the Board which 
denied entitlement to an initial evaluation in excess of 70 
percent for PTSD and entitlement to service connection for 
fatty liver disease are vacated.

An initial evaluation in excess of 70 percent for PTSD is 
denied.


REMAND

As noted in the Introduction above, the Court's September 
2009 order remanded the claim of entitlement to service 
connection for fatty liver disease for readjudication 
consistent with the September 2009 Joint Motion.  The Joint 
Motion stated that readjudication of the claim was required 
because the December 2005 VA fee-based medical examination 
did not adequately resolve the issue of whether the Veteran's 
fatty liver disease was attributable to his service-connected 
diabetes mellitus, type II.  As such, the claim must be 
remanded for a new medical examination as the December 2005 
VA fee-based medical examination was inadequate.  38 C.F.R. 
§ 3.159(c)(4) (2009); Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (if VA provides the Veteran with an examination in 
a service connection claim, the examination must be 
adequate).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to ascertain the etiology 
of any liver disorder found.  The 
claims file and a copy of this remand 
must be provided to and reviewed by the 
examiner.  All tests or studies 
necessary to make these determinations 
must be ordered.  Thereafter, based 
upon review of the service and 
post-service medical records, the 
examiner must provide an opinion as to 
whether any liver disorder found is 
related to the Veteran's period of 
military service, to include exposure 
to Agent Orange, or to a 
service-connected disability, to 
specifically include the Veteran's 
diabetes mellitus.  The examiner must 
also provide an opinion as to whether 
any currently diagnosed liver disorder 
was aggravated by the Veteran's 
diabetes mellitus.  Any opinion 
provided must include an explanation of 
the basis for the opinion.  If any of 
the above requested opinions cannot be 
made without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0902425	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-06 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for fatty liver 
disease, to include as secondary to Agent Orange exposure.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to October 
1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  The veteran's case comes from the VA 
Regional Office in Boston, Massachusetts (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's currently diagnosed fatty liver disease is related 
to military service, to include as secondary to Agent Orange 
exposure.  

2.  The medical evidence of record shows that the veteran's 
post-traumatic stress disorder (PTSD) was initially 
manifested by sleep impairment, anxiety, depression, 
intrusive recollections, nightmares, flashbacks, impaired 
impulse control, hypervigilance, and severe difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  Fatty liver disease was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been so incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1131, 1116, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for an initial evaluation of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, letters dated in May 2005 and June 2005 
satisfied the duty to notify provisions.  Additional letters 
were also provided to the veteran in May 2006, after which 
the claims were readjudicated, and August 2008.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA fee-based examinations were provided to 
the veteran in connection with his claims.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.

Liver Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309.

In this case, the veteran claims that he developed fatty 
liver disease as the result of exposure to Agent Orange.  The 
evidence of record reveals that the veteran served in 
Vietnam.  He is therefore presumed under 38 U.S.C.A. 
§ 1116(f), to have been exposed to herbicide agents, to 
include Agent Orange.  However, the medical evidence of 
record does not show a current diagnosis of a presumptive 
liver disorder under 38 C.F.R. § 3.309(e).  Fatty liver 
disease is not a presumptive disorder under 38 C.F.R. § 
3.309(e).  Accordingly, presumptive service connection for 
fatty liver diseased based on exposure to herbicides is not 
warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The veteran's service medical records are negative for any 
diagnosis of a liver disorder.

After separation from military service, a February 2005 
private medical report stated that the veteran had "a fatty 
liver, not unusual for his weight."  The report further 
stated that the veteran's liver disorder was the "wrong 
pattern" for an alcohol-induced liver disorder.  The medical 
evidence of record shows that fatty liver disease has been 
consistently diagnosed since February 2005.

In an April 2005 private medical report, a private physician 
stated that "I feel that the fatty liver is probably related 
in part to his sudden weight gain and in part due to the 
alcohol."

A December 2005 VA fee-based medical examination report 
stated that the veteran had abnormal liver enzymes for the 
previous 8 years.  After physical examination, the diagnosis 
was fatty liver disease.  The examiner stated that 
"[d]iabetes can cause nonalcoholic steatohepatitis.  But 
[the veteran] reports also to be a drinker which is 
associated to similar findings."

The medical evidence of record does not show that the 
veteran's currently diagnosed fatty liver disease is related 
to military service, to include as secondary to Agent Orange 
exposure.  The veteran's service medical records are negative 
for any diagnosis of a liver disorder.  While the veteran has 
a current diagnosis of fatty liver disease, there is no 
medical evidence of record that the veteran had liver 
symptoms prior to 1997, approximately 29 years after 
separation from military service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  In 
addition, there is no medical evidence of record that relates 
the veteran's liver disorder to military service.

The only medical evidence of record that discusses the 
etiology of the veteran's fatty liver disease are the 
February 2005 private medical report, the April 2005 private 
medical report, and the December 2005 VA fee-based medical 
examination report.  The February 2005 private medical report 
stated that the veteran's fatty liver disease was "not 
unusual for his weight."  The April 2005 private medical 
report stated that the veteran's fatty liver disease was 
"probably related in part to his sudden weight gain and in 
part due to the alcohol."  While the December 2005 VA 
fee-based medical examination report stated that the 
disability "can" be caused by diabetes, for which 
service-connection has already been granted, it also stated 
that alcohol consumption was "associated to similar 
findings."  In addition, the word "can" is entirely 
speculative and does not create an adequate nexus for the 
purposes of establishing service connection.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicated that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship).  Accordingly, the 
preponderance of the medical evidence of record does not show 
that the veteran's currently diagnosed fatty liver disease is 
related to military service.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed fatty liver disease is related 
to military service, to include as secondary to Agent Orange 
exposure.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As he is not a physician, the veteran 
is not competent to make a determination that his currently 
diagnosed fatty liver disease is related to military service, 
to include as secondary to Agent Orange exposure.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the 
preponderance of the medical evidence of record does not show 
that the veteran's currently diagnosed fatty liver disease is 
related to military service, to include as secondary to Agent 
Orange exposure.  As such, service connection for fatty liver 
disease is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's PTSD claim, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for PTSD.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for PTSD was granted by a March 2006 
rating decision and a 50 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
April 8, 2005.

In a December 2005 VA fee-based psychiatric evaluation 
report, the veteran complained of nightmares, flashbacks, and 
disturbing memories of Vietnam and military service.  On 
mental status examination, the veteran was causally dressed 
and properly groomed.  His thought processes were well 
organized.  The veteran "reacted with intense fear and 
anger" to higher authority figures due to their ability to 
place others' lives in danger.  He reported recurrent 
recollections, recurrent nightmares, and sometimes 
re-experiencing traumatic events.  The report stated that 
"[t]he nature of [the veteran's] job provided him to be 
alone, as he could not have dealt with other people."  The 
veteran reported sadness and depression, but denied suicidal 
and homicidal ideation.  The veteran had no history of 
obsessive thoughts or compulsive rituals.  He had some 
insight into his PTSD symptoms and his general fund of 
knowledge was good.  The veteran had low self-esteem and 
sleep impairment.  The diagnosis was PTSD.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
50, which contemplates serious symptoms, such as suicidal 
ideation, severe obsessional rituals and frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning, such as no friends and 
inability to keep a job.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

In a May 2006 VA outpatient mental health report, the veteran 
complained of nightmares, sweating, flashbacks, avoiding 
crowds, trust issues, irritability, exaggerated startle 
reflex, and problems with relationships and authority 
figures.  He reported a recent exaggeration of symptoms due 
to the paperwork required to file a VA claim.  On mental 
status examination, the veteran was alert, oriented, and had 
good eye contact.  His mood was anxious, with guarding at 
first.  He denied suicidal and homicidal ideation, though he 
reported a previous suicide attempt in the early 1970s.  His 
speech was logical and goal-directed.  The examiner assigned 
a GAF score of 45, which contemplates serious symptoms.  Id.

In a June 2006 VA outpatient psychiatry report, the veteran 
reported having a problem with uniforms.  He stated that he 
did not like to wear his Post Office uniform and only agreed 
to wear the shirt, not the pants.  The veteran appeared 
pleasant and cooperative.  He was alert and oriented to time, 
place, and person.  The veteran denied suicidal or homicidal 
ideation.  He reported that he worked full time at the Post 
Office, where he had been employed for the previous 20 years.  
The veteran complained of intermittent nightmares and 
depression.  The assessment stated that the veteran was not 
an apparent danger to himself or others and was neat and 
clean.  His mood and affect were mildly anxious and 
dysphoric, but non-psychotic.  The veteran was very 
functional, driven, and goal oriented.  He experienced stress 
at work due to the "people who are lazy and don't do 
anything."  The veteran's judgment and insight appeared 
intact, there was no evidence of a thought disorder, and his 
speech was clear, concise, and goal directed.

In a July 2006 VA outpatient psychiatry report, the veteran 
appeared pleasant and cooperative.  He was alert and oriented 
to time, place, and person.  The veteran denied suicidal or 
homicidal ideation.  The veteran continued to work at the 
Post Office and was planning a vacation with his girlfriend.  
The assessment stated that the veteran was neat and clean.  
His mood and affect were overall appropriate to his thought 
content.  He was pleasant and non-psychotic.  There was no 
decompensation since the previous visit and the veteran had a 
good sense of humor.  The veteran's judgment and insight 
appeared intact, there was no evidence of a thought disorder, 
and his speech was clear, concise, and goal directed.

In an October 2006 VA outpatient psychology report stated 
that the veteran reported nightmares and sleep disturbance.  
He reported few intrusive and upsetting daytime thoughts and 
images of Vietnam, particularly when working and occupying 
his mind.  The veteran avoided crowds and sat with his back 
to the wall.

In a November 2006 VA outpatient psychology report, the 
veteran reported that his work involved long drives and local 
drives.  The veteran complained of nightmares about 1 to 2 
times per week which resulted in sleep impairment.  He 
reported intrusive thoughts.

In a January 2007 VA outpatient psychology report, the 
veteran reported that he kept busy and worked a lot to keep 
his mind off of intrusive thoughts of his stressors.

An October 2008 letter from the United States Post Office 
stated that a review of the veteran's attendance record from 
January 11, 2008 to October 16, 2008 showed that the veteran 
had failed to be in regular attendance at his job.  The 
report showed that between these dates, the veteran took 
unscheduled leave on 94 separate occasions for a total of 
716.23 hours of unscheduled leave, of which the vast majority 
were sick leave, in lieu of sick leave, or family medical 
leave; and 52.5 hours of scheduled sick leave.  In 2007, the 
veteran took a total of 104 days of scheduled leave and 66 
days of unscheduled leave.  In 2006, the veteran took a total 
of 103 days of scheduled leave and 106 days of unscheduled 
leave.

In an October 2008 statement from the veteran's girlfriend, 
she reported that she had been with the veteran for 26 years.  
She stated that they lived separately until 1999 because the 
veteran had a lot of "sleeping issues" that he did not 
explain until she moved in.  The veteran's girlfriend stated 
that after moving in, they had to sleep in separate beds due 
to the veteran's nightmares.  She stated that the veteran was 
afraid to go back to sleep and

calls in sick at his job at the US Postal 
Service, claiming [symptoms of a] back 
injury that occurred in 2006 [and] 2007 
so that he would not get fired.

His disposition has changed where he has 
a lot of "mood changes."  He will not 
attend any function where there is a 
crowd of people, such as weddings, 
funerals, wakes, family get togethers, 
fireworks displays, will not watch a war 
movie, news or read a newspaper.  Would 
not go to his "adopted" mother's 
funeral.

She stated that the veteran could not remember names, was 
"very depressed quite often", and expressed suicidal 
ideation "many times."  The veteran avoided "Asian" 
restaurants, people, and items.  She stated that the veteran 
"finds fault with minor things, such as everything must be 
in its proper place" and it did not take much to start an 
argument.

In the transcript of an October 2008 hearing before the 
Board, the veteran's representative stated that the veteran's 
PTSD severely impacted his ability to work.  He stated that 
the veteran experienced anxiety, depression, and could not 
"handle" other people.  The representative stated that the 
veteran's PTSD symptoms had increased exponentially.  The 
veteran stated that he slept in a separate room from his 
girlfriend due to the severity of his sleep disturbances.  He 
stated that he did not go out because there were too many 
people and had abandoned all his hobbies.  The veteran stated 
that he thought about Vietnam every night.  He stated that 
his symptoms had increases in severity over the previous 4 to 
5 years, particularly the previous 1 to 2 years.  The veteran 
stated that he left work early on multiple occasions due to 
fears of being confined.  He reported that he did not leave 
the house except for work and did not socialize with other 
people.  The veteran stated that he did not interact with 
anyone other than his girlfriend.

The Schedule provides that assignment of a 50 percent 
evaluation is warranted for PTSD with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory such as, 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted for total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The medical evidence of record shows that the veteran's PTSD 
was initially manifested by sleep impairment, anxiety, 
depression, intrusive recollections, nightmares, flashbacks, 
impaired impulse control, hypervigilance, and severe 
difficulty in establishing and maintaining effective work and 
social relationships.  Despite the veteran's continued, long-
term employment, the evidence shows that he experiences 
severe difficulty with his occupation due to PTSD 
symptomatology.  He refuses to wear the full United States 
Post Office uniform and has difficulty interacting with 
co-workers, particularly superiors.  In addition, the 
evidence of record shows that the veteran has missed an 
excessive amount of work due to his PTSD, totaling several 
hundred days of absences in less than a 3 year time period.  
The vast majority of these absences are marked as sick or 
medical leave, and they have continued with such regularity 
that as of October 2008, the veteran was facing potential 
dismissal from the United States Post Office.  As such, his 
steady employment of approximately 20 years is not indicative 
of an ability to maintain effective work relationships.  
Furthermore, while the veteran appears to retain a good 
relationship with his girlfriend, the evidence indicates that 
he has no other social relationships and engages in no other 
activities outside of the house.  This is substantiated by 
the veteran's GAF scores of 50 and 45, both of which 
contemplate serious symptoms, such as serious impairment in 
social, occupations, or school functioning, such as no 
friends or inability to keep a job.  See DSM-IV, 46-47.

Applying the above criteria to the facts of the case, the 
medical evidence most closely approximates the criteria 
contemplated for a 70 percent initial evaluation under the 
provisions of Diagnostic Code 9411.  See 38 C.F.R. § 4.7 
(2008).  While the veteran did not demonstrate several of the 
symptoms listed for a 70 percent evaluation, such as speech 
intermittently illogical, obscure or irrelevant, spatial 
disorientation, and neglect of personal appearance and 
hygiene, these are simply guidelines for determining whether 
the veteran meets the dominant criteria.  The dominant 
criteria are occupational and social impairment, with 
deficiencies in most areas.  In this case, the evidence of 
record shows that the veteran has severe occupational 
difficulties and almost total social impairment.  
Accordingly, based on all the evidence of record, the 
manifestations of the veteran's PTSD most closely 
approximates the criteria contemplated for a 70 percent 
initial evaluation under the provisions of Diagnostic Code 
9411.

However, a rating in excess of 70 percent is not for 
assignment as the evidence of record does not show that the 
veteran has ever had persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; and disorientation to time and place, memory loss 
for names of close relatives, own occupation, or own name.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, the evidence of record shows that the 
veteran has never met the criteria for a 100 percent 
evaluation at any time.  Accordingly, the 70 percent 
evaluation assigned herein reflects the degree of impairment 
shown since the date of the grant of service connection for 
the PTSD, and there is no basis for staged ratings with 
respect to this claim.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
100 percent evaluation, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49; see also Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria).


ORDER

Service connection for fatty liver disease, to include as 
secondary to Agent Orange exposure, is denied.

An initial evaluation of 70 percent disabling, but no 
greater, for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


